DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Herman Paris (54,539) on 2/23/22.
The application has been amended as follows: 

Claim 1 – Delete claim 1 and replace with the following:
An adaptive identification system for identifying a characteristic of a propagation system by use of an adaptive filter, the adaptive identification system comprising:
a signal generator configured to generate an identification input signal including a frequency component that is an integer multiple of a fundamental frequency, the identification input signal having periodicity that is persistently exciting;
a setting unit configured to set moving average time to a fundamental period of the fundamental frequency of the identification input signal; and
an adaptive algorithm execution unit configured to use a moving average value and a diagonal matrix to update a coefficient of the adaptive filter, the moving average value being obtained by calculating a moving average of a cross-correlation vector of a vector of the identification input signal and an observation signal with the moving average time, and the diagonal matrix being obtained by diagonalizing a matrix obtained 

Claim 9 – Delete claim 9 and replace with the following:
An adaptive identification device for identifying a characteristic of a propagation system by use of an adaptive filter, the adaptive identification device comprising:
a signal generator configured to generate an identification input signal including a frequency component that is an integer multiple of a fundamental frequency, the identification input signal having periodicity that is persistently exciting;
a setting unit configured to set moving average time to a fundamental period of the fundamental frequency of the identification input signal; and
an adaptive algorithm execution unit configured to use a moving average value and a diagonal matrix to update a coefficient of the adaptive filter, the moving average value being obtained by calculating a moving average of a cross-correlation vector of a vector of the identification input signal and an observation signal with the moving average time, and the diagonal matrix being obtained by diagonalizing a matrix obtained by calculating a moving average of an autocorrelation matrix of the vector of the identification input signal with the moving average time.

Claim 10 – Delete claim 10 and replace with the following:
An adaptive identification method performed by an adaptive identification system for identifying a characteristic of a propagation system by use of an adaptive filter, the adaptive identification method comprising:
generating an identification input signal including a frequency component that is an integer multiple of a fundamental frequency, the identification input signal having a periodicity that is persistently exciting;

using a moving average value and a diagonal matrix to update a coefficient of the adaptive filter, the moving average value being obtained by calculating a moving average of a cross-correlation vector of a vector of the identification input signal and an observation signal with the moving average time, and the diagonal matrix being obtained by diagonalizing a matrix obtained by calculating a moving average of an autocorrelation matrix of the vector of the identification input signal with the moving average time.  

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art or record does not expressly disclose or fairly suggest “an adaptive algorithm execution unit configured to use a moving average value and a diagonal matrix to update a coefficient of the adaptive filter, the moving average value being obtained by calculating a moving average or a cross- correlation vector of a vector of the identification input signal and an observation signal with the moving average time, and the diagonal matrix being obtained by diagonalizing a matrix obtained by calculating a moving average of an autocorrelation matrix of the vector of the identification input signal with the moving average time” as in claim 1 and similarly in claims 9 and 10.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Eatwell (US 5,469,087), Awad et al. (US 2033/0031242 A1) and Mishra et al. (US 2011/0090973 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Friday, 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654